DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		Claim Status:
-Claims 1-23 are pending.
-Claims 1-23 are allowed.
					Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “an adaptation circuitry configured to determine the quantization weights and the filter weights based on the corrected receive signal (Claims 1 and 14)” and “adaptation circuitry comprising a plurality of quantization weight determination circuitries, wherein each of the quantization weight determination circuitries is associated with an amplitude segment in the set and is configured to determine a quantization weight associated with the amplitude segment and store the quantization weight in the adaptive LUT (Claim 19).” The closest prior art found is as follows:
Marsh et al. (Patent No. US 6,539,204 B1)- active cancellation unit provides the cancellation signal to the local wireless receiver to be combined with the received signal. The cancellation signal destructively interferes with the coupled signal to reduce the noise level in the second signal caused by the first signal. As described below, a signal coupler can be used to combine the cancellation signal with the second signal.
Dowling (Pub. No. US 2003/0156632 A1)- The output of the second reconstruction filter 365 is electronically combined with the output of the reconstruction filter 355 to produce a composite output signal. The composite output signal includes components of the transmit signal and the remote-echo 
Durresi et al. (Patent No. US 7,236,238 B1)- Each of these time-shifted replicas from the tapped delay line is multiplied by a weight, which may be either a phase (complex) weight, or amplitude weight, or a combination. In optical correlation, a processor is said to be coherent if the weights are complex and interference is used to combine the signals, and incoherent if the weights are amplitude-only.
JP 4056386 B2- he adaptive array apparatus based on the MMSE method estimates and duplicates a signal transmitted from a mobile station using preliminary knowledge about the signal content or modulation method during the signal reception period, and refers to the signal (referred to as a reference signal). The optimum value of the weight is calculated by sequentially correcting the immediately preceding weight every predetermined unit time, for example, every symbol time of the signal, so as to reduce the average value of the square of the difference from the received signal.
JP 4188079 B2- updates the transmission path characteristics of the received signal one by one using an adaptive algorithm, and the replica The generating means updates a received signal replica corresponding to each branch at a predetermined specific cycle.
Elmaghraby et al. (Pub. No. US 2020/0119763 A1)- combiner 230 combines the baseband receive signal 201′ and the signal 204′ related to the envelope signal. For example, the combiner 230 may be an adder configured to subtract the signal 204′ related to the envelope signal from the baseband receive signal 201′. Since the signal 204′ related to the envelope signal represents (essentially) a replica of the distortion component within the baseband receive signal 201′, the distortion component within the baseband receive signal 201′ may be reduced (removed/cancelled).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472